DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/502,373 filed on October 15, 2021.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information as disclosed in paragraph [0001] of the specification is acknowledged. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0402335A to SCHOENFELDER et al. (cited by Applicant, hereinafter “SCHOENFELDER”).
	Regarding claim 1, SCHOENFELDER discloses a method comprising transmitting from an entry subsystem 150 (see figure 1 and paragraph 0034) a navigation interface used by the guest or service provider’s mobile device to gain entry to a place as shown in figures 11 and 12; and user’s mobile device is an electronic device as recited in claim 1, and the guest or service provider’s device is a mobile device; and they are in communication as shown in figure 5; and the entry control device (door) is unlocked (see paragraph 0053) for the guest or service provider to gain an entry to the room or building.   
	Regarding claim 2, the server 152 (see paragraph 0062) may be interpreted as a virtual entry server; and application programs or API (see paragraphs 0034, 0049 and 0050) are provided by the server. 
	Regarding claim 3, the lockable structure is a door (see paragraphs 0055). 
	Regarding claim 4, the instruction/request to unlock the door is received form the guest/service provider’s mobile device (see pagraph 0053 and step 520 of figure 5).  
	Regarding claim 5, the user configures an entry schedule (see paragraph 0050) for the service provider, and API or other application programs run from the sever and user’s mobile device set up the request.  
	Regarding claims 6 and 7, the user (and the user’s mobile device) may be inside the building or room. The user may be interpreted as a second user in this claim.  The user’s location does not affect the guest or service provider’s entry to the room or building. 
	Regarding claim 8, see the description for claim 1 above.  The system 150 is illustrated in figure 1b; and the guest/service provider provides input using their mobile device (see step 518 in figure 5 and paragraph 0053).  The lockable structure is a door (see paragraphs 0011, 0012, and 0075).  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, and 21-24 of U.S. Patent No. 11,151,827 B1 to Gant et al. (hereinafter “827 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation in the rejected claims are shown in the corresponding claims of 827 patent.  
	The limitation of claim 9 of the instant application is fully disclosed in claim 17 of 827 patent.   
The limitation of claim 10 of the instant application is fully disclosed in claim 21 of 827 patent.   
The limitation of claim 11 of the instant application is fully disclosed in claim 22 of 827 patent.   
The limitation of claim 12 of the instant application is fully disclosed in claim 23 of 827 patent.   
The limitation of claim 13 of the instant application is fully disclosed in claim 24 of 827 patent.   
The limitation of claim 14 of the instant application is fully disclosed in claim 18 of 827 patent.   
The limitation of claim 15 of the instant application is fully disclosed in claim 23 of 827 patent.   
The limitation of claim 16 of the instant application is fully disclosed in claim 24 of 827 patent.   

Allowable Subject Matter
9.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at a system comprising an electronic lock configured to selectively lock a lockable structure; an entry subsystem configured to transmit a navigation interface to a mobile device; receive user input on the navigation interface from a user of the mobile device and configured to unlock the lockable structure; and further comprising network connection as described in claim 9.  The system is rejected under the double patenting rejection.   However, additional limitations as recited in these objected claims are allowable.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 21, 2022